--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AWARD AGREEMENT

This Restricted Stock Unit Award Agreement (the “Agreement”) is entered into as
of March 9, 2017 (the “Award Date”) by and between SunOpta Inc., a Canadian
corporation (the “Company”), and David Colo (the “Recipient”).

IN CONSIDERATION of the mutual covenants and agreements set forth in this
Agreement, the parties agree to the following:

1.                  Award and Terms of Restricted Stock Units. The Company
awards to the Recipient 50,000 restricted stock units (the “Award”), subject to
the restrictions, terms and conditions set forth in this Agreement and the
Employment Agreement. This Award is not, and shall not be deemed to be, granted
under or subject to the terms of the Company’s Amended 2013 Stock Incentive Plan
or any other plan. This Award is granted pursuant to the terms of the Executive
Employment Agreement dated February 2, 2017 between the Company and the
Recipient (the “Employment Agreement”) and in the event of any inconsistency
between this Agreement and the Employment Agreement as to timing of vesting or
any other provision, the terms of the Employment Agreement shall control and
apply.

(a)                  Rights under Restricted Stock Units. A restricted stock
unit (an “RSU”) represents the unfunded, unsecured right to require the Company
to deliver to the Recipient one common share of the Company (“Common Shares”)
for each RSU.

(b)                  Vesting Dates. The RSUs awarded under this Agreement shall
initially be 100% unvested and subject to forfeiture. One-third of the RSUs
shall vest on each of the following dates: February 6, 2018, February 6, 2019
and February 6, 2020 (each, a “Vesting Date”) if the Recipient is an employee of
the Company on that Vesting Date and has been employed by the Company
continuously from the Award Date to that Vesting Date.

(c)                  Termination of Employment. Except as provided in (i), (ii)
and (iii) below and the Employment Agreement, if Recipient’s employment by the
Company is terminated at any time prior to the final Vesting Date, the Recipient
shall not be entitled to receive any shares underlying any RSUs that are not
vested as of the date of termination.

(i)                  Total Disability. If the Recipient’s employment with the
Company is terminated at any time prior to the final Vesting Date because of
Total Disability (as defined in the Employment Agreement), all unvested RSUs
shall immediately vest upon the determination of Total Disability and be settled
in accordance with the terms of this Agreement.

(ii)                  Death. If the Recipient’s employment with the Company is
terminated at any time prior to the final Vesting Date because of death, all
unvested RSUs shall immediately vest as of the date of death and be settled in
accordance with the terms of this Agreement.

(iii)                  Termination without Cause or for Good Reason. If the
Recipient’s employment by the Company is terminated by the Company without Cause
or by the Recipient for Good Reason at any time prior to the final Vesting Date,
the RSUs shall be treated in accordance with Section 5.3 of the Employment
Agreement. If a Release is not executed by the Recipient in accordance with the
Employment Agreement or any other applicable provision of the Employment
Agreement is not complied with by the Recipient, the Recipient shall not be
entitled to receive any shares underlying any RSUs that are not vested as of the
date of employment termination. For the purposes of this Agreement, “Cause,”
“Good Reason” and “Release” shall have the meanings set forth in Employment
Agreement.

--------------------------------------------------------------------------------

(d)                  Restrictions on Transfer. The Recipient may not sell,
transfer, assign, pledge or otherwise encumber or dispose of the RSUs subject to
this Agreement. The Recipient may designate beneficiaries to receive any Common
Shares to which the Recipient is entitled under this Agreement if the Recipient
dies before delivery of such Common Shares by so indicating on a form supplied
by the Company. If the Recipient fails to designate a beneficiary, such Common
Shares shall be delivered as directed by the personal representative of the
Recipient’s estate.

(e)                  No Voting Rights or Dividends. The Recipient shall have no
rights as a shareholder with respect to the RSUs or the Common Shares underlying
the RSUs until the underlying Common Shares are issued to the Recipient. The
Recipient will not be entitled to receive cash payments representing any cash
dividends paid with respect to the Common Stock underlying the RSUs.

(f)                  Delivery Date for the Shares Underlying the RSUs. Following
the vesting of the RSUs, the Company shall issue shares underlying the vested
RSUs to the Recipient on a date determined by the Company within 60 days of such
vesting; provided, however, that if the Recipient is obligated to deliver a
Release in accordance with Section 1(c)(iii) and if the Recipient’s Termination
Date (as defined and determined pursuant to the Employment Agreement) occurs
during the last 40 days of the calendar year, the payment shall in no event be
made earlier than the first business day of the succeeding calendar year.

(g)                  Taxes and Tax Withholding.

(i)                  The Award is subject to applicable tax withholding. Prior
to any relevant taxable or tax withholding event, as applicable, the Recipient
agrees to make adequate arrangements satisfactory to the Company to satisfy all
federal, state, provincial and other tax withholding obligations. In this
regard, the Recipient authorizes the Company and its agents, at their
discretion, to satisfy applicable withholding obligations by one or a
combination of the following:

(1)                  withholding from the Recipient’s other cash compensation
paid by the Company; or

(2)                  withholding from proceeds of the sale of Common Shares
acquired upon vesting/settlement of the RSUs either through a voluntary sale or
through a mandatory sale arranged by the Company on the Recipient’s behalf
pursuant to this authorization; or

(3)                  withholding in Common Shares to be issued upon
vesting/settlement of the RSUs.

2

--------------------------------------------------------------------------------

(ii)                  If the withholding obligation is satisfied by withholding
Common Shares, for tax purposes the Recipient will be deemed to have been issued
the full number of Common Shares subject to the vested RSUs, notwithstanding
that a number of the Common Shares are held back solely for the purpose of
satisfying the withholding.

(iii)                  The Recipient agrees to pay to the Company any amount the
Company may be required to withhold as a result of this award that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the shares or the proceeds of the sale of shares if the Recipient fails
to comply with these obligations.

(iv)                  The Recipient acknowledges and agrees that no election
under Section 83(b) of the Internal Revenue Code of the United States can or
will be made with respect to the RSUs.

(h)                  Stock Splits, Stock Dividends. If the outstanding Common
Shares of the Company are hereafter increased or decreased or changed into or
exchanged for a different number or kind of shares or other securities of the
Company by reason of any stock split, combination of shares, dividend payable in
shares, recapitalization or reclassification, appropriate adjustment shall be
made by the Company in the number and kind of shares subject to the RSUs so that
the Recipient’s proportionate interest before and after the occurrence of the
event is maintained. Securities issued in respect of or exchanged for shares
issued hereunder that are subject to restrictions (including vesting and
forfeiture provisions) shall be subject to similar restrictions unless otherwise
determined by the Board of Directors in its discretion. Notwithstanding the
foregoing, the Company shall have no obligation to effect any adjustment that
would or might result in the issuance of fractional shares, and any fractional
shares resulting from any adjustment may be disregarded or provided for in any
manner determined by the Company. Any such adjustments made by the Company shall
be conclusive.

(i)                  Mergers, Etc. If, while any unvested RSUs are outstanding,
there shall occur a merger, consolidation, amalgamation or plan of exchange, in
each case involving the Company pursuant to which outstanding Common Shares are
converted into cash or other stock, securities or property (each, a
“Transaction”), the Board of Directors, may, in its sole discretion, provide
that the unvested RSUs shall be treated in accordance with any of the following
alternatives:

(i)                  The RSUs shall be converted into restricted stock units to
acquire stock of the surviving or acquiring corporation in the Transaction (with
the vesting schedule applicable to the RSUs continuing with respect to the
replacement award, unless otherwise accelerated as determined by the Board of
Directors in its sole discretion), with the amount and type of shares subject
thereto to be conclusively determined by the Board of Directors, taking into
account the relative values of the companies involved in the Transaction and the
exchange rate, if any, used in determining shares of the surviving corporation
to be held by holders of shares following the Transaction, and disregarding
fractional shares;

(ii)                  The RSUs shall be cancelled effective immediately prior to
the consummation of the Transaction, and, in full consideration of the
cancellation, the Company or the surviving or acquiring company shall pay to the
Recipient at the time the RSUs would otherwise have vested (unless otherwise
accelerated by the terms of the Employment Agreement or as determined by the
Board of Directors in its sole discretion), with payment subject to continued
employment of the Recipient by the Company or any acquiring or surviving company
through such vesting date, an amount in cash, for each unvested RSU, equal to
the value, as determined by the Board of Directors, of the Common Shares subject
to the unvested RSUs, taking into account the relative values of the companies
involved in the Transaction and the exchange rate, if any, used in determining
shares of the surviving corporation to be held by holders of Common Shares
following the Transaction or other consideration paid in the transaction to
holders of Common Shares; or

(iii)                  The RSUs shall become vested in full and all unissued
shares subject to the RSUs shall be issued immediately prior to the consummation
of the Transaction.

3

--------------------------------------------------------------------------------

(iv)                  In the event the Board of Directors opts that the
remaining RSUs shall be treated in accordance with (i) above, then the surviving
or acquiring corporation in the Transaction must agree to all relevant
provisions of the Employment Agreement pertaining to the RSUs.

2.                  Miscellaneous.

(a)                  Entire Agreement; Amendment. This Agreement and the
Employment Agreement constitute the entire agreement of the parties with regard
to the subjects hereof and may be amended only by written agreement between the
Company and Recipient.

(b)                  Electronic Delivery. The Recipient consents to the
electronic delivery of any prospectus and any other documents relating to this
Award in lieu of mailing or other form of delivery.

(c)                  Rights and Benefits. The rights and benefits of this
Agreement shall inure to the benefit of and be enforceable by the Company’s
successors and assigns and, subject to the restrictions on transfer of this
Agreement, be binding upon the Recipient’s heirs, executors, administrators,
successors and assigns.

(d)                  Further Action. The parties agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

(e)                  Governing Law; Jurisdiction and Venue. This Agreement will
be interpreted under the laws of the state of Minnesota, exclusive of choice of
law rules. Any action or proceeding by either of the parties to enforce this
Agreement shall be brought only in a state or federal court located in the state
of Minnesota.

4

--------------------------------------------------------------------------------

(f)                  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original.

SUNOPTA INC.   RECIPIENT             By:
____________________________________________________     Name: Jill Barnett  
David Colo Title: General Counsel    

5

--------------------------------------------------------------------------------